Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 March 17, 2014 Exchange Traded Notes Credit Suisse Commodity Benchmark ETN (CSCB)* Credit Suisse Commodity Rotation ETN (CSCR)* Credit Suisse AG, Investor Solutions March 2014 * Does not provide investors with the rights to any physical commodities Executive Summary The Credit Suisse ETN desk seeks to deliver alternative investment exposure to advisors in a liquid, exchange-traded format Credit Suisse ETNs are senior, unsubordinated obligations of Credit Suisse AG designed to track the return of a specific market index less applicable fees The two ETNs being introduced represent a new generation of commodity investing and reflect Credit Suisses global presence in the capital markets, intellectual resources, and spirit of innovation CSCB and CSCR ETNs offer scalable and transparent access to rules- based indices in the convenience of a NYSE Arca-listed security Credit Suisse Investor Solutions Slide 2 Executive Summary Credit Suisse Commodity Benchmark ETN Credit Suisse Commodity Rotation ETN ETN Ticker CSCB ETN Ticker CSCR Indicative Value CSCB.IV Indicative Value CSCR.IV Ticker Ticker Bloomberg Index CSIXTR Bloomberg Index CSCUBKTR Ticker Ticker CUSIP 22542D Primary Exchange 1 NYSE Arca Primary Exchange 1 NYSE Arca ETN Annual 0.65% ETN Annual 0.85% Investor Fee* Investor
